WADDILL, Commissioner.
Fred Lewis has appealed from an order of the Bell Circuit Court denying him bail in a habeas corpus proceeding. He seeks reversal of the judgment, and asks this Court to direct the issuance of an order which will cause him to be released from jail on bond pending trial.
Appellant was indicted by a Bell County grand jury on the charge of rape, and was committed to jail. Following his arraignment, his counsel filed a motion for bail. Upon the hearing of this motion, appellant offered no testimony. The court held that the Commonwealth’s evidence had sufficiently shown the appellant was not entitled to bail under Section 16 of the State Constitution.
Later, appellant filed a petition for an order of habeas corpus, alleging his detention was illegal. In Smith v. Henson, 298 Ky. 182, 182 S.W.2d 666, 670, it was held that appellate review of a proceeding of this character is confined to a determination of the question of whether the circuit court “acted illegally” or “without reason or upon reasons insufficient in law.” The proof introduced by appellant in the habeas corpus proceeding failed to reveal that the circuit court, in denying bail, acted in such a manner.
We have carefully reviewed the proceeding and find that all legal rights of the appellant were fully protected.
Judgment affirmed.